Case: 4:17-cr-00526-RLW-DDN Doc. #: 220 Filed: 10/31/19 Page: 1 of 3 PageID #: 754



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
                             Plaintiff,                  )
                                                         )
        v.                                               ) No. 17-CR-526-RLW/DDN
                                                         )
 KURT WALLACE,                                           )
                                                         )
                             Defendant.                  )

             DEFENDANT’S MOTION FOR HEARING ON DISCOVERY

        Comes now Defendant Kurt Wallace, by his attorney, John D. Stobbs II, and for
 his Motion for Hearing on Discovery states:
        1. The Government has filed a Motion for Protective Order to which Defendant
 has objected.
        2. Defendant was provided discovery prior to the Superseding Indictment and said
 discovery was sent to Defendant for his review at the various County Jails in which he
 was incarcerated.
        3. Subsequent to the Superseding Indictment being filed no additional discovery
 has been provided to Defendant.
        4.   Assistant U.S. Attorney Rea requested to know which Mondays defense
 counsel would be available to travel to Washington D.C. to make a presentation
 regarding the imposition of the death penalty on Defendant.
        5. Any presentation must be made with full knowledge of what the Government
 claims is its evidence against Defendant. Defendant should have a right to review and
 discuss his discovery with his attorneys prior to a trip to Washington D.C. is made.
        WHEREFORE, Defendant requests this Honorable Court set this matter for a
 status conference so the issue of discovery can be discussed.



                                               1
Case: 4:17-cr-00526-RLW-DDN Doc. #: 220 Filed: 10/31/19 Page: 2 of 3 PageID #: 755



                                            KURT WALLACE

                                            STOBBS LAW OFFICES

                                     BY:
                                            /s/John D. Stobbs II
                                            John D. Stobbs II, No. 43052
                                            E.D.Mo. Number 40623
                                            Attorney for Defendant
                                            307 Henry St. Suite 211
                                            Alton, Illinois 62002
                                            Telephone: (618)462-8484
                                            FAX: (618)462-8585
                                            Email: jds2@stobbslaw.com




                                        2
Case: 4:17-cr-00526-RLW-DDN Doc. #: 220 Filed: 10/31/19 Page: 3 of 3 PageID #: 756



                            CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019 a copy of the attached Defendant’s
 Motion For Hearing on Discovery was filed electronically with the Clerk of the Court to
 be served by operation of the Court’s electronic filing system upon the following:




                                     Mr. Tom Rea
                                Assistant U.S. Attorney
                                    111 S. 10th Street
                               St. Louis, Missouri 63102




                                                             STOBBS LAW OFFICES


                                                             /s/ John D. Stobbs II
                                                             Attorney for Defendant
                                                             307 Henry St. Suite 211
                                                             Alton, Illinois 62002


                                           3
